                      Case 2:16-cv-01794-JCM-BNW Document 91 Filed 02/17/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    STACEY M. RICHARDS,                                   Case No. 2:16-CV-1794 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     GREG COX, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Richards v. Cox et al., case number 2:16-cv-
               14     01794-JCM-BNW.
               15            On May 23, 2019, this court granted in part and denied in part defendant’s motion for
               16     summary judgment. (ECF No. 73). Specifically, “plaintiff’s second, third, and fourth causes of
               17     action [we]re dismissed” in full; and “plaintiff’s sole remaining § 1983 claim [was] dismissed as
               18     to defendants Byrne, Fletcher, and Gittere,” but permitted to proceed “against CO Boardman,
               19     Director Cox, and Warden Baker” (collectively, the “remaining defendants”). (Id.). This court
               20     declined to reconsider its decision. (ECF No. 83). The remaining defendants timely appealed.
               21     (ECF No. 85).
               22            In its memorandum disposition, the Ninth Circuit remanded this case, affirming in part
               23     and vacating in part this court’s decision. (ECF No. 87). The panel upheld this court’s 1) denial
               24     of “Director Cox and Warden Baker[’s] . . . qualified immunity from Richards’s Eighth
               25     Amendment claims against them” and 2) “determin[ation] that the constitutional right violated
               26     was ‘clearly established’ when [plaintiff] Richards was shot in the face on April 21, 2015.” (Id.).
               27            However, the panel found that this court erred in its analysis of “whether Officer
               28     Boardman was entitled to qualified immunity from Richards’s Eighth Amendment claim” and

James C. Mahan
U.S. District Judge
                      Case 2:16-cv-01794-JCM-BNW Document 91 Filed 02/17/21 Page 2 of 2



                1     “whether Officer Boardman’s actions violated a clearly established right.” (Id.). Thus, these
                2     issues alone were vacated and remanded.
                3            Upon review of the parties’ prior briefing, this court finds it appropriate that the parties
                4     further brief the remanded issues for summary judgment on 1) Officer Boardman’s qualified
                5     immunity and 2) Officer Boardman’s alleged violations of clearly established rights, with the
                6     Ninth Circuit’s instructions in mind.
                7            Defendant Boardman shall file his supplemental brief within 14 days of this order.
                8     Thereafter, plaintiff Richards has 10 days to respond, and then, defendant Boardman may reply,
                9     if he chooses, in 5 days.
              10             Accordingly,
              11             IT IS SO ORDERED.
              12             DATED February 17, 2021.
              13                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
